Title: From Richard Claiborne to John Adams, 26 February 1795
From: Claiborne, Richard
To: Adams, John,United States Senate


				To the honorable the President and Senate of the United States—
					
					February 26th. 1795—
				
				The Memorial of Rd. ClaiborneRespectfully shewethThat your Memorialist—conceiving that very great honour and utility will result to these States from facilitating the introduction of Machines and Manufactories from abroad—begs leave to pray of your honorable House to pass a Law authorising the Importation of Inventions—and allowing to Original Importers a certain privilege in proportion to that allowed by the Patent Law to Inventors—whereby many useful discoveries will be brought over to America and be carried into public operation—whereas—otherwise—the Arts will find but a slow progress hither—as no persons will interfere in such pursuits when they are aware that they can derive no security for their efforts in the United States—and your Memorialist will ever pray—
				
					Rd. Claiborne
				
				
			